Title: To James Madison from Thomas Jefferson, 9 November 1793
From: Jefferson, Thomas
To: Madison, James


Germantown. Nov. 9. 93.
The stages from Philadelphia to Baltimore are to be resumed tomorrow. The fever has almost disappeared. The Physicians say they have no new subjects since the rains. Some old ones are still to recover or die, & it is presumed that will close the tragedy. The inhabitants, refugees, are now flocking back generally; this will give us accomodation here. The Pr. sets out tomorrow for Reading, & perhaps Lancaster to return in a week. He will probably remain here till the meeting of Congress, should Philadelphia become ever so safe, as the members may not be satisfied of that point till they have time to inform themselves. Toulon has surrendered to Engld. & Spain. Grand Anse in St. Domingo to England. The British have recieved a check before Dunkirk, probably a great one, but the particulars cannot yet be depended on. It happened about the 10th of September. When Monroe & yourself arrive here, come to Bockeus’s tavern (sign the K. of Prussia) I will have engaged beds there for you for your temporary accomodation. Adieu.
